Citation Nr: 0115942	
Decision Date: 06/11/01    Archive Date: 06/18/01	

DOCKET NO.  00-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to primary service connection for a chronic 
headache disorder.  

2.  Entitlement to secondary service connection for a chronic 
headache disorder.

3.  Entitlement to primary service connection for a sinus 
disorder.  

4.  Entitlement to secondary service connection for a sinus 
disorder.

5.  Entitlement to primary service connection for a deviated 
nasal septum.  

6.  Entitlement to secondary service connection for a 
deviated nasal septum.

7.  Entitlement to primary service connection for a left eye 
disorder, to include "double vision."  

8.  Entitlement to secondary service connection for a left 
eye disorder, to include "double vision."

9.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound to the left check.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Roanoke, Virginia.  

For reasons which will become apparent, the issues of 
entitlement to primary and secondary service connection for a 
chronic headache disorder, a sinus disorder, a deviated nasal 
septum, and a left eye disorder (including "double vision") 
will be the subject of the REMAND portion of this decision.  


FINDING OF FACT

The veteran's service-connected residuals of a shell fragment 
wound to the left cheek consist of a scar which is moderate 
and disfiguring.  


CONCLUSION OF LAW

A 10 percent evaluation for the service-connected residuals 
of a shell fragment wound to the left cheek, consisting of a 
scar, is warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.118, Code 7800 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service clinical records discloses that, in 
January 1944, while on a bombing mission, the veteran 
sustained a gunshot wound to his left cheek.  A physical 
examination conducted at that time revealed the presence of a 
small laceration below the medial angle of the veteran's left 
eye, but with no foreign bodies.  The laceration in question 
was clean, and a dry dressing was applied.  Following 
treatment, the veteran was discharged to duty.  

On VA general medical examination in December 1952, the 
veteran gave a history of a shrapnel wound to the face in 
December 1944.  Physical examination revealed the presence of 
a 1/2-inch-curved scar in the left nasolabial fold opposite 
the base of the veteran's nostril, which was very slightly 
depressed, and "minimally disfiguring."  

On subsequent VA medical examination in July 2000, the 
veteran gave a history of a shrapnel wound to his left face 
in 1944.  According to the veteran, the shrapnel in question 
struck the base of the left side of his cheek in the area 
where his nostril attached to the cheek.  As a result, the 
veteran's cheek and a portion of his nostril were involved.  
According to the veteran, at the time of the aforementioned 
injury, he required "cleaning and stitching" of his wound.  

On physical examination, there was noted a scar on the 
veteran's left cheek where the left nostril attached to the 
cheek.  This scar actually extended onto the left side of the 
distal left nostril, was 2 1/2 by 1/4 centimeters wide, and 
"unsightly," but not tender.  At the time of examination, 
there was no evidence of any retained foreign body.  The 
pertinent diagnosis noted was unsightly, but not tender, scar 
on the left side of the face.  


Analysis

The veteran in this case seeks an increased evaluation for 
the service-connected residuals of a shell fragment wound 
scar to his left cheek.  In that regard, disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4 (2000).  

Under Diagnostic Code 7800, a noncompensable rating is 
provided for a facial scar when it is slight.  When the scar 
is moderate and disfiguring, a 10 percent rating is provided.  
Diagnostic Code 7800 does not require that a facial scar be 
moderately disfiguring to warrant a 10 percent rating.  
Rather, it provides that, if the scar is at all disfiguring, 
it is also to be considered moderate, and that a 10 percent 
rating would then be in order.

While in the present case, there is no evidence of any 
tenderness of the veteran's shell fragment wound scar, that 
scar, being 2 1/2 inch centimeters long and 1/4 centimeter 
wide, has been described as "unsightly."  Under such 
circumstances, the Board is of the opinion that the veteran's 
shell fragment wound scar is, in fact, "disfiguring," and, 
accordingly, meets the schedular criteria for a 10 percent 
evaluation.  Accordingly, a 10 percent evaluation for the 
service-connected residuals of a shell fragment wound 
(consisting of a scar) of the left cheek is in order.  
38 C.F.R. § 4.118, Code 7800 (2000).  An evaluation in excess 
of 10 percent is not warranted, inasmuch as the veteran's 
shell fragment would scar is not severe, and is not 
productive of a marked and unsightly deformity of the 
eyelids, lips, or auricles.  38 C.F.R. § 4.118, Code 7800 
(2000).


ORDER

An increased (10 percent) evaluation for the service-
connected residuals of a shell fragment wound to the left 
cheek is granted, subject to those regulations governing the 
payment of monetary benefits.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for chronic headaches, as well as a sinus 
disorder, a deviated nasal septum, and a disorder of the left 
eye.  In pertinent part, it is argued that the veteran's 
current headache disorder, sinus disorder, deviated nasal 
septum, and left eye disorder had their origin during his 
period of active military service.  In the alternative, it is 
contended that the disabilities in question are proximately 
due to and/or the result of the veteran's service-connected 
shell fragment wound scar of the left cheek.  

In that regard, the Board notes that service medical records 
are negative for any evidence of a chronic sinus disorder.  
However, at the time of the veteran's left cheek injury in 
January 1944, there was noted a certain "cloudiness" or 
"darkness" of the left antrum which was felt to be due to 
"hemorrhage."  The veteran's vision at the time was 20/15 in 
the right eye, and 20/20 in the left eye.  

The Board observes that, during the course of private 
outpatient treatment in February 1978, the veteran received a 
diagnosis of vascular headaches.  Moreover, following a 
private neurological examination one month later, the 
veteran's "headache problem" was described as "severe."  

The Board notes that, in June 1978, the veteran was 
hospitalized with a history of chronic frontal headaches, as 
well as postnasal drainage and nasal obstruction.  A physical 
examination conducted at that time revealed the presence of a 
deviated nasal septum, for which the veteran underwent an 
"SMR" septoplasty.  

Based on a review of recent VA outpatient treatment records, 
it would appear that the veteran currently suffers not only 
from "double vision," but also from sinus drainage.  In point 
of fact, on recent VA medical examination in July 2000, the 
veteran complained not only of a "sinus condition" and 
headaches, but of "double vision" which had become worse 
since January of 2000.  

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curium order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment, and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096; 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a REMAND in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  


Accordingly, the case is REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 2000, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded a 
VA neurologic examination in order to 
determine the nature and etiology of his 
current headaches.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
answer the following questions:  (a) Does 
the veteran currently suffer from chronic 
headaches?  (b) If so, did the veteran's 
headache disorder as likely as not 
develop during service, or is it 
otherwise related to service?  (c) If the 
answer to question (b) is no, are the 
veteran's headaches as likely as not 
caused by or aggravated by his service-
connected shell fragment wound to the 
left cheek?  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

3.  The veteran should additionally be 
afforded a VA otolarnygologic examination 
in order to determine the nature and 
etiology of his sinus disorder and 
deviated nasal septum.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
answer the following questions:  (a) Does 
the veteran currently suffer from a 
chronic sinus disorder?  (b) If so, did 
the disorder as likely as not develop 
during service or is it otherwise related 
to service?  (c) If the answer to 
question (b) is no, is the veteran's 
sinus disorder as likely as not caused by 
or aggravated by his service-connected 
shell fragment wound to the left cheek?      
(d) Is it at least as likely as not that 
the veteran's deviated nasal septum, 
postoperative status, developed during 
service, or is otherwise related to 
service?        (e)  If the answer to 
question (d) is in the negative, is it at 
least as likely as not that the veteran's 
deviated nasal septum, postoperative 
status, was caused by or is aggravated by 
his service connected shell fragment 
wound of the left cheek?  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.

4.  Finally, the veteran should be 
afforded a VA ophthalmologic examination 
in order to determine the nature and 
etiology of his left eye disability 
(including "double vision").  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should answer the following 
questions:  (a) Does the veteran 
currently suffer from a chronic left eye 
disorder, including double vision?  (b) 
If so, did the veteran's left eye 
disability as likely as not develop 
during service, or is it otherwise 
related to service?  (c) If the answer to 
question (b) is no, is the veteran's left 
eye disability as likely as not caused by 
or aggravated by his service-connected 
shell fragment would to the left cheek?  
See Allen v. Brown, 7 Vet. App. 439 
(1995).  The claims file and a separate 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  

5.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed. 

6.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
the veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with precedent decisions of the 
Court and recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



Error! Not a valid link.

